Citation Nr: 1419023	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-41 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease (DJD) with exostosis, status post arthroscopic medial meniscectomy.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee DJD.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left acromioclavicular DJD.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left hip DJD.  

5.  Entitlement to an initial disability rating in excess of 10 percent for right hip DJD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty with the Missouri Army National Guard from September 1967 to February 1968, from December 2003 to January 2005, and from February 2005 to January 2009.  He also served in the Southwest Asia Theater of operations from January 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office(RO) in Salt Lake City, Utah, which processed these and other claims under the pre-separation program.  

In a November 2011 signed statement, the Veteran withdrew his appeal of initial disability ratings for thoracolumbar spine degenerative joint and disc disease and for cervical spine DJD with anterolisthesis and degenerative disc disease after higher ratings were awarded in an October 2011 rating decision.  This statement qualifies as a valid withdrawal of these issues.  See 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review an appeal of these issues.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

Subsequent to the October 2011 Supplemental Statement of the Case, additional evidence was added to the Veteran's electronic file, including a March 2013 VA examination.  However, in his March 2014 brief, the Veteran's service representative provided a signed waiver of initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2013).  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by flexion greater than 30 degrees and extension less than 10 degrees; evidence in the record indicates partial medial and lateral meniscectomies.  

2.  The Veteran's right knee disability is manifested by flexion greater than 30 degrees and extension less than 10 degrees.  

3.  The Veteran's osteoarthritis of the left shoulder was manifested by degenerative arthritis established by X-ray findings and noncompensable limitation of motion; at no time during the appeal period has his left shoulder disability been manifested by nonunion with loose movement, dislocation of the clavicle or scapula, limitation of arm motion at the shoulder level, or ankylosis.  

4.  The Veteran's left hip disorder is manifested by osteoarthritis and complaints of pain and limitation of hip motion, but is not productive of ankylosis, extension of the thigh limited to 5 degrees, flexion limited to 30 degrees or less, loss of abduction beyond 10 degrees, adduction limited so as to prevent him from crossing his legs, rotation limited such that he cannot toe-out more than 15 degrees, flail joint of the hip, or impairment of the femur, without malunion or fracture, or additional limitation of motion upon repetition.  

5.  The Veteran's service-connected right hip disorder is manifested by osteoarthritis and complaints of pain and limitation of hip motion, but is not productive of ankylosis, extension limited to 5 degrees, flexion limited to 30 degrees or less, loss of abduction beyond 10 degrees, adduction limited so as to prevent him from crossing his legs, rotation limited such that he cannot toe-out more than 15 degrees, flail joint of the hip, or impairment of the femur, without malunion or fracture, or additional limitation of motion upon repetition.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee DJD with exostosis, status post arthroscopic medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for left acromioclavicular DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2013).  

4.  The criteria for an initial rating in excess of 10 percent for left hip DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250-55 (2013).  

5.  The criteria for an initial rating in excess of 10 percent for right hip DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250-55 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the AOJ, of any information and any evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the five higher rating claims on appeal, the Veteran was granted service connection for his knee, hip, and left shoulder disabilities and assigned initial disability ratings and effective dates in the April 2009 rating decision currently on appeal.  As those claims were more than substantiated in that they were proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for those claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An additional notice as to disability ratings and effective dates was provided in correspondence dated in October 2008 and April 2010.  

In any event, the Veteran has not alleged prejudice with respect to the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified by correspondence dated in October 2008 of the criteria for establishing service connection for his left shoulder, left hip, and bilateral knee disorders, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  That letter addressed all notice elements and predated the adjudication of these claims by the RO in April 2009.  The Veteran was notified by correspondence dated in April 2010 of the criteria for establishing service connection for his right hip disorder, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  That letter addressed all notice elements and predated the readjudication of the right hip claim by the RO in an additional August 2010 rating decision.  Nothing more is required.  

VA is required to aid a claimant in the procurement of pertinent records, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2013).  

Private and VA treatment records have been obtained.  The Veteran's medical records from the Social Security Administration (SSA) also were scanned into the Virtual VA system in April 2010.  

VA medical examinations were conducted in October 2008, March 2011, and March 2013.  While the October 2008 and March 2011 examiners did not have access to the claims file, the 2008 examination was conducted before the Veteran left service and the March 2011 examiner reviewed available VA treatment records.  These two examiners, as well as the March 2013 VA examiner, interviewed the Veteran and undertook an assessment of his service-connected disabilities currently on appeal.  Diagnoses were made by each examiner.  All questions necessary to render a decision were answered and the Board finds that these examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claims that has not been completed.  Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings - Laws and Regulations 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2.  Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, resolution of reasonable doubt is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

In evaluating the Veteran's higher rating claims for the left shoulder, knees and hips, the Board also must consider any pain, excess motion, weakness, incoordination, excess fatigability, and such other factors, when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and whether there is pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Knees

The Veteran seeks higher ratings than the initial 10 percent ratings assigned for his left and right knee disabilities.  Service connection for left knee DJD with exostosis, status post arthroscopic medial meniscectemy, and right knee DJD was granted in the April 2009 rating decision now on appeal and an initial 10 percent rating was granted for each knee, effective February 1, 2009, the day after discharge from his last period of active duty.  

In his June 2009 Notice of Disagreement (NOD), the Veteran contends that his left knee disorder warrants a higher rating due to continued deterioration as the knee continues to pop out of place and there is a constant grinding sensation in the knee.  He also complained of a sensation of a loose bone inside his left knee.  He claimed that his left knee was constantly in severe pain and that he had to take hydrocodone.  The Veteran contends that the rating for his right knee disorder should be increased because he continues to experience a limited range of motion and the right knee is constantly in severe pain.  He also said there was a grinding sensation as if gravel or sand were in the joint.  He stated that he could not squat because he could not get back up.  He also said that he had almost fallen due to weakness in the knee and had to take prescription hydrocodone.  

(The Board notes that in a March 2013 rating decision the Veteran was granted service connection for a left knee scar and awarded a noncompensable disability rating, effective August 18, 2011; however, this rating is not currently on appeal before the Board.)  

The Veteran's knee disabilities have been rated under Diagnostic Code 5260-5010 for limitation of flexion and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.  The second four digits after the hyphen, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knees are considered major joints.  38C.F.R. § 4.45.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

The Veteran underwent a VA examination in October 2008 while still on active duty, but approximately three months before service connection became effective for his bilateral knee disabilities.  He told the examiner that his left knee condition was intermittent with remissions since the knee gave out and he fell in 2004 in Kuwait.  The pain in his right knee had been stable since onset in 2007.  The Veteran took Celebrex daily for his knee pain.  It was noted that the Veteran had had surgery on his left knee in 2004.  Knee symptoms included as follows: giving way, instability, pain, stiffness, weekly locking, and swelling.  

On examination in October 2008, the Veteran's gait was normal.  Range of motion measurements were as follows for both the left and the right knees: flexion to 140 degrees; and extension to 0 degrees with pain beginning at 60 degrees for both active and passive range of motion.  There was no additional limitation of motion with repetitive testing.  The October 2008 VA examiner also noted painful movement with both knees and clicks or snaps.  There was no evidence of crepitation, a mass behind a knee, grinding, instability, or patellar or meniscus abnormalities.  An X-ray study of the bilateral knees showed no acute fracture, dislocation, or joint effusion with very small osteophytes seen near each patella.  Diagnosis of the left knee was DJD, exostosis, and status post surgery.  No diagnosis was provided for the right knee.  

A private treatment record from Ozarks Community Hospital showed complaints of knee pain in March 2009.  

An October 2009 VA medical record noted that the Veteran took Oxycodone for degenerative joint disease, but without relief.  

Records from the Social Security Administration (SSA) were received in April 2010 in connection with the Veteran's claim for disability benefits, but they contain no pertinent information regarding the Veteran's claims for higher ratings for his service-connected knee disabilities.  

A September 2010 VA X-ray of the left knee showed osteoarthritis and tendinitis.  A September 2010 VA treatment record showed the Veteran complained of progressive pain in his knees over two years.  Assessment was bilateral knee arthralgia.  It also was noted that the Veteran wanted to discontinue Methadone but that he would continue Oxycodone for his bilateral knee pain.  

The Veteran underwent a VA examination in March 2011.  He complained of flare-ups of left knee pain, which occurred about three times a week and which he described as severe and which lasted hours.  These flare-ups were brought on by doing too much the day before.  He endorsed additional limitation of motion and functional impairment during flare-ups to be at 70 percent.  He reported that he could stand about 10 minutes and walk about 30 yards slowly.  

On examination in March 2011, range of motion measurements were as follows: flexion of the left knee to 115 degrees with active range of motion and to 140 degrees with passive range of motion with pain beginning at 115 degrees with both active and passive range of motion; and extension was to 0 degrees.  Flexion of the right knee was to 120 degrees with active range of motion and to 140 degrees with passive range of motion with pain beginning at 120 degrees with active and passive range of motion; extension was to -5 degrees on active and passive range of motion.  There was no additional limitation of motion with repetitive testing.  Diagnosis was left knee DJD with osteoarthritis and internal derangement, left knee tendonitis, and right knee osteoarthritis.  

Private and VA treatment records show that the Veteran underwent surgery for his left knee disorder in August 2011, but there was no evidence of complications after surgery and he did not require convalescence for a period of more than a month.  Therefore, a request for a temporary total rating pursuant to the provisions of 38 C.F.R. § 4.30 was denied in a March 2013 rating decision.  

The Veteran underwent another VA examination in March 2013.  It was noted that he had an arthroscopy for a medial meniscus tear in 2006 and an arthroscopy for a lateral meniscus tear in 2011.  The Veteran complained that his left knee pain was more severe than the right, daily and sharp, and with and without weight bearing activities.  He reported that his right knee pain was constant and dull and occurred daily while walking.  He denied any joint effusion in either knee and did not take pain medication for his knees.  

On examination in March 2013, range of motion measurements were as follows: flexion of the left knee was to 120 degrees with pain beginning at 120 degrees; and extension was to 0 degrees without pain.  Flexion of the right knee was to 140 degrees without pain, and extension was to 0 degrees without pain.  There was no additional limitation of motion with repetitive testing.  The March 2013 VA examiner noted that the Veteran had functional loss or impairment due to his service-connected left knee disorder.  The examiner noted less movement than usual in the left knee and pain on movement of the left knee.  The report of examination on the bilateral knees also described or noted no tenderness, no muscle weakness, no instability, and no subluxations or dislocations.  The March 2013 VA examiner opined that the Veteran's bilateral knee disabilities did not impact his ability to work.  

The Board finds that initial ratings in excess of 10 percent for each knee assigned under Diagnostic Code 5260-5010 for limitation of motion and arthritis, since February 1, 2009, are not warranted.  Specifically, since the grant of service connection on February 1, 2009, there is no medical evidence for either knee of flexion limited to 30 degrees to warrant a 20 percent disability rating under Diagnostic Code 5260.  The VA examinations of record showed flexion was never measured below 115 degrees with pain during active and passive range of motion, or after repetitive motion with consideration of other functional limitation factors.  

In addition, a higher or 20 percent rating under Diagnostic Code 5010 or 5003 requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the ratings of the left knee joint, and separately the right knee joint, so a rating for either knee in excess of 10 percent based on Diagnostic Code 5010 (through Diagnostic Code 5003) is not available.  Furthermore, separate 10 percent ratings for the knees, with bilateral factor when combined, is a superior benefit to a single 20 percent rating.  

Therefore, a higher initial rating for the Veteran's left knee disability or his right knee disability pursuant to Diagnostic Code 5260-5010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected knee disabilities under other diagnostic codes.  

In the VA examinations of record there is no evidence that the Veteran had limitation of extension to 10 or more to warrant separate or higher ratings for either knee.  Therefore, a separate or higher rating for the Veteran under Diagnostic Code 5261 is not warranted for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Even if the Board were to find the finding of -5 degrees for extension for the right knee in March 2011 represented limitation of extension to 5 degrees, no separate or higher rating would be warranted.  Limitation of extension to 5 degrees would warrant a zero percent rating.  

The Board observes that the May 2007 operative report notes that the Veteran had "some laxity" in his left medical curuciate ligament.  Likewise, the October 2008 examination report notes that the Veteran complained of instability in his left knee.   However, the October 2008 examination report notes that there was no instability on examination.  Likewise, the evidence of record following service there is also no objective medical evidence of subluxation or lateral instability of either knee in the VA examinations to support a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  In particular, both the 2013 VA examination report did not find any anterior instability, posterior instability, or medial lateral instability in either knee.  Likewise, there was no evidence or history of recurrent patella subluxation or dislocation.  Therefore, the Board finds that recurrent lateral instability is not objectively shown.  Accordingly, a separate rating under Diagnostic Code 5257 is not warranted.

The Board also has considered whether separate or higher ratings were warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating.  However, there is no evidence of ankylosis of either knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262.  

The Board has considered the private medical evidence in the record that the Veteran underwent left knee partial medial and lateral meniscectomies in May 2007 and August 2011.  Given this history, the Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage.  Under Diagnostic Code 5259, a 10 percent rating is the maximum evaluation permitted; therefore, a higher rating in excess of the Veteran's current 10 percent evaluation is not possible under this code. 

The Board further finds that a separate rating under this same diagnostic code (Diagnostic Code 5259) is also not warranted.  As noted above, pursuant to VAOPGCPREC 9-98, given that limitation of motion is a relevant consideration under Diagnostic Code 5259, the Board notes that to assign a separate 10 percent rating under Diagnostic Code 5259 would compensate the Veteran for the same symptoms already considered under Diagnostic Code 5261 and would violate the rule against pyramiding.  See 38 C.F.R. § 4.14. In other words, a separate rating under Diagnostic Code 5259 would be based, at least in part, on painful motion and such symptomatology is already contemplated in the Veteran's current 10 percent rating under Diagnostic Code 5260-5010 based on degenerative joint disease with limitation of motion.  The Veteran's complaints of pain, stiffness, and weakness have been considered with regard to whether higher rating based on limitation of motion is warranted.  The Board finds that these symptoms are adequately considered in the currently assigned 10 percent disability evaluation. 

The evidence also shows that the Veteran has complained of pain and limitation of motion associated with each knee.  See, for example, the Veteran's comments in his September 2010 VA Form 9, Substantive Appeal.  The medical evidence for the period on appeal indicates that the Veteran has been treated with pain medications.  Each VA examination of record considered the effects of painful motion.  The latest March 2013 VA examiner estimated there was no additional limitation of motion on repetitive testing so he did not reach those degrees of limitation of flexion or extension that would result in a compensable rating or a higher 20 percent rating.  

The Board observes that the current 10 percent rating for arthritis and limitation of motion under Diagnostic Code 5260-5010 for each knee disability contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Diagnostic Code 5010, through Diagnostic Code 5003, mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating for the initial ratings already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left Shoulder

The Veteran seeks a higher rating for the initial 10 percent rating assigned for his left shoulder disability.  Service connection for left acromioclavicular DJD was granted in the April 2009 rating decision now on appeal and an initial 10 percent rating was granted, effective February 1, 2009.  In his June 2009 NOD, the Veteran contends that his left shoulder disorder warrants a higher rating due to severely limited range of motion.  He claimed that he could not lift his arm past level with his neck and could not raise his arm above his head.  He also claimed that there was a grinding and popping sensation in his left shoulder, which constantly ached.  He said that he had to take prescription hydrocodone.  

An October 2008 VA examination report indicated that the Veteran is right-handed.  Thus, his service-connected left shoulder is not considered his major extremity.  

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of both major and minor arm motion to shoulder level and a 20 percent rating is also warranted for limitation of minor arm motion to midway between the side and shoulder level.  A maximum 30 percent rating is assigned for limitation of minor arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

As noted above, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation of the minor upper extremity is rated 20 percent when favorable (abduction to 60 degrees, can reach mouth and head); 30 percent when intermediate (between favorable and unfavorable); and 40 percent when unfavorable (abduction limited to 25 degrees from side).  

Diagnostic Code 5203 evaluates impairment of either the clavicle or scapula and assigns a 10 percent rating when there is either malunion of the clavicle/scapula, or nonunion without loose movement.  A 20 percent rating is assigned when there is nonunion with loose movement, or when there is dislocation.  

Private treatment records from Ozarks Community Hospital dated in August 2008 and October 2008 show complaints of left shoulder pain.  

The Veteran underwent a VA examination in October 2008.  He complained of pain and stiffness in his left shoulder that grew progressively worse.  The examiner noted the Veteran believed his left shoulder symptoms included instability, pain, stiffness, weakness, weekly locking, and severe flare-ups.  

On examination, active and passive range of motion measurements were as follows:  flexion was to 160 degrees with pain beginning at 80 degrees; abduction was to 160 degrees with pain beginning at 80 degrees; external rotation was to 90 degrees with pain beginning at 35 degrees; and internal rotation was to 90 degrees with pain beginning at 35 degrees.  There was no additional limitation of motion with repetitive testing.  The VA examiner also noted painful movement of the left shoulder.  An X-ray study of the left shoulder showed degenerative changes at the acromioclavicular joint space without fracture or dislocation.  Diagnosis was left acromioclavicular joint DJD.  

An October 2009 VA medical record noted that the Veteran took Oxycodone for degenerative joint disease, but without relief.  

SSA records were received in April 2010 in connection with the Veteran's claim for disability benefits, but they contain no pertinent information regarding the Veteran's claim for a higher rating for his service-connected left shoulder disability.  

The Veteran underwent a VA examination in March 2011.  The Veteran complained of left shoulder pain, said he found it hard now to lift anything above shoulder level, and noted a decreased ability to lift since his last examination.  Regarding the left shoulder, the Veteran said he experienced pain, weakness, instability, and lack of endurance.  Flare-ups occurred about three times a week, lasted hours, and were described as severe.  They were precipitated by doing too much the day before.  The Veteran endorsed additional limitation of motion and functional impairment during flare-ups to be at 70 percent.  

On examination in March 2011, range of motion measurements were as follows: flexion was to 180 degrees on active range of motion and to 130 degrees on repetition on active and passive range of motion with pain throughout on repetition and decreased range of motion secondary to pain; abduction to 180 degrees on active range of motion and to 145 degrees on repetition on active and passive range of motion with pain throughout and decreased range of motion secondary to pain; external rotation to 65 degrees on active range of motion and to 90 degrees on passive range of motion, but on repetition to 45 degrees on active range of motion and to 70 degrees on passive range of motion with decreased motion secondary to pain; and internal rotation to 90 degrees on active and passive range of motion with pain beginning at 90 degrees.  There was no additional limitation of motion with repetition.  The March 2011 examiner also noted that the glenohumeral joint was exquisitely tender to palpation.  An X-ray study of the left shoulder revealed no significant change in the left shoulder showing minimal arthrosis of the AC joint.  Diagnosis was left shoulder osteoarthritis with internal derangement.  

The Veteran underwent a VA examination in March 2013.  He complained of occasional sharp left shoulder pain that was relieved by rotating the shoulder.  He told the examiner that he did not take any medication for this complaint.  He also denied flare-ups.  

On examination, range of motion measurements were as follows: flexion and abduction were both to 180 degrees without objective evidence of pain and without additional limitation of motion on repetition.  The March 2013 VA examiner found no functional impairment, no guarding, no tenderness, no weakness of the muscles, and no clicking of the left shoulder.  There was also no ankylosis of the glenohumeral articulation.  The examiner also noted there was no history of recurrent dislocation or of mechanical symptoms such as clicking, and no impairment of the clavicle or scapula.  The March 2013 VA examiner also opined that the Veteran's service-connected left shoulder disability did not impact his ability to work.  

Upon review of the probative and competent evidence, the Board is of the opinion that an initial disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left shoulder disability.  The Board observes that the level of limitation of motion shown above demonstrates that the Veteran is able to raise the left (minor) arm above the shoulder level that would be rated as noncompensable percent if strictly rated under Diagnostic Code 5201.  If rated as analogous to arthritis, the presence of arthritis with some noncompensable limitation of motion warrants a 10 percent rating under Diagnostic Codes 5003 and 5010.  

Additionally, there is no ankylosis as required for a higher rating under Diagnostic Code 5200.  

Other diagnostic codes of 38 C.F.R. § 4.71a also do not permit a rating greater than 10 percent for the left shoulder disability.  Diagnostic Code 5202 provides a 20 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the minor shoulder that the Veteran does not have.  The maximum rating under Diagnostic Code 5203 for impairment of the clavicle or scapula is 20 percent that he also does not have.  Furthermore, as noted, the evidence does not show ankylosis of the left shoulder; therefore the criteria for rating ankylosis of the shoulder under Diagnostic Code 5200 are not applicable.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the service-connected left shoulder disability are contemplated in the assigned 10 percent rating.  There is no indication that pain, due to disability of the left shoulder, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  For example, in October 2008, while still in service, the Veteran reported good range of motion with painful movement.  There was also evidence of weakness, locking, instability, and stiffness.  In March 2011, the Veteran reported flare-ups of this disorder.  However, in the March 2013 VA examination, the VA examiner reported no objective evidence of pain on repetitive left shoulder motion, there was no dislocation or joint ankylosis and no shoulder weakness, clicking, guarding, or functional impairment were noted.  Thus, a separate or higher rating for pain related to the left shoulder is not for assignment.  Spurgeon, supra.  

Hips

Historically, the Veteran was granted service connection for left hip and for right hip DJD in the April 2009 rating decision currently on appeal.  A disability rating of 10 percent was granted for the left hip and a noncompensable zero percent rating was awarded for the right hip, both effective on February 1, 2009.  In his June 2009 NOD, the Veteran contends that his bilateral hip disorders each warrant a higher rating because of constant, burning pain.  He noted that he cannot cross his legs or lift his leg when in a seated position as well as a grinding sensation in the socket of his hip joint.  He stated that each hip hurt when he walked and that he could only walk about 50 yards before he had to break due to pain.  During the course of this appeal, in an August 2010 rating decision, the disability rating for his right hip disorder was increased from noncompensable to 10 percent, effective February 1, 2009.  

The Veteran's left and right hip disorders are evaluated under Diagnostic Code 5252-5010, for limitation of motion of the thigh and traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5252.  

Under Diagnostic Code 5252, a 10 percent rating is warranted for limitation of flexion of the thigh to 45 degrees, a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees, a 30 percent rating for limitation of flexion to 20 degrees, and a 40 percent rating for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.  Normal hip flexion is from zero to 125 degrees, and normal hip abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran underwent a VA examination of his left hip in October 2008 while still in service, but approximately three months before service connection became effective for his bilateral hip disorders.  The Veteran complained that the pain in his left hip was intermittent with remissions since onset in 2006.  He reported that he currently took Celebrex for pain relief.  Left hip symptoms included pain and stiffness.  

On examination in October 2008, range of motion measurements were as follows for the left hip: flexion to 125 degrees on active and passive range of motion with pain beginning at 90 degrees; extension to 30 degrees; abduction to 45 degrees on active and passive range of motion with pain beginning at 25 degrees; adduction to 25 degrees; internal rotation to 40 degrees; and external rotation to 60 degrees with pain beginning at 20 degrees with active and passive range of motion.  There was no additional limitation of motion for repetitive testing.  The examiner also noted that the Veteran could cross his legs and could toe cut greater than 15 degrees.  Painful movement was also noted regarding the left hip.  An X-ray study of the bilateral hips noted that bilateral hip degenerative changes were seen.  Diagnosis was DJD of the left hip.  

An August 2009 VA medical record noted the Veteran complained of bilateral hip pain as well as pain to the neck and back and used hydrocodone daily without relief.  

An October 2009 VA medical record noted that the Veteran took Oxycodone for degenerative joint disease, but without relief.  

SSA records were received in April 2010 in connection with the Veteran's claim for disability benefits, but they contain no pertinent information regarding the Veteran's claims for higher ratings for his service-connected hip disabilities.  

A September 2010 VA treatment record showed the Veteran complained of progressive pain in his hips over two years.  Range of motion of the left hip was within normal limits but range of motion of the right hip was limited due to pain.  Internal rotation specifically was noted as painful.  Assessment was bilateral hip pain, worse on the right side.  

The Veteran underwent a VA examination in March 2011.  He told the examiner that his hips began to hurt in service when he fell from a troop carrier.  He complained of pain, weakness, stiffness, instability, and lack of endurance.  He reported that he could stand about 10 minutes and walk about 30 yards slowly.  

On examination in March 2011, range of motion measurements were as follows: left hip flexion was to 90 degrees with active range of motion and to 110 degrees for passive range of motion with pain beginning at 90 degrees for both active and passive range of motion; external rotation was to 45 degrees with pain beginning at 45 degrees for both active and passive range of motion; internal rotation was to 30 degrees with pain beginning at 30 degrees for both active and passive range of motion; adduction was to 15 degrees with pain throughout on active and passive range of motion; and abduction was to 25 degrees with pain beginning at 25 degrees for both active and passive range of motion.  There was no loss of additional range of motion with repetitive testing.  

Right hip flexion was to 90 degrees with active range of motion and to 110 degrees with passive range of motion with pain beginning at 90 degrees for active and passive range of motion; adduction was to 15 degrees with pain throughout; abduction was to 30 degrees with pain beginning at 30 degrees for both active and passive range of motion; and internal rotation was to 30 degrees with pain beginning at 30 degrees for both active and passive range of motion.  For those measurements, there was no loss of additional limitation of motion with repetitive testing.  However, external rotation of the right hip was to 40 degrees with a severe spasm noted in the back.  It was not repeated.  Diagnosis was mild bilateral hip osteoarthritis.  

The Veteran underwent a VA examination in March 2013.  Diagnosis was osteoarthritis of the hips.  The Veteran complained of a sharp non-radiating left hip pain which occurred four to five times a week for two to three hours with bearing activities, such as taking the dog for a walk.  He denied any right hip complaints or flare-ups and said that he did not take medication for hip pain.  

On examination in March 2013, range of motion measurements for the bilateral hips were as follows: flexion was to 125 degrees without objective evidence of painful motion and extension was to greater than 5 degrees without objective evidence of painful motion.  Abduction was not lost beyond 10 degrees and adduction was not so limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no loss of additional limitation of motion with repetitive testing.  The VA examiner noted the absence of functional impairment or functional loss as well as no muscle weakness, no ankylosis, and no malunion or nonunion of the femur or flail hip joint.  There was no localized tenderness or pain to palpation for either hip joint or soft tissue.  It was noted that an X-ray study in September 2011 showed osteoarthritis in each hip.  The March 2013 VA examiner also noted that neither hip disability impacted the Veteran's ability to work.  

The Board finds the Veteran's left and right hip disabilities do not warrant initial disability ratings higher than 10 percent.  While he demonstrated some limitation of motion of the left hip during the October 2008 and March 2011 VA examinations, and some limitation of motion of the right hip during the March 2011 VA examination, limitation of motion for both hips was near normal in the March 2013 VA examination.  He did not demonstrate in those three examinations limitation of flexion to 30 degrees or less; limitation of adduction with inability to cross legs; limitation of rotation with inability to toe-out more than 15 degrees; limitation of abduction such that motion is lost beyond 10 degrees; or a flail joint of the hip to warrant a rating in excess of 10 percent or even a 10 percent rating.  There is also no evidence of malunion or fracture of the femur and the Board does not find that he has a moderate or marked hip disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5252-55.  In fact, the March 2011 VA examiner noted that the Veteran had mild bilateral hip osteoarthritis.  

Further, the Court has held that pain alone does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  While the Veteran did have pain on movement and stiffness and reported interference with walking, evidence in the record shows, especially in the most recent examination, that he did not have additional limitation of function due to pain that would warrant a higher rating.  He has already been granted a 10 percent disability rating for each hip disorder pursuant to Diagnostic Code 5252 for arthritis as each hip disorder is noncompensable under the relevant limitation of motion diagnostic codes.  There is no indication that pain, due to disability in either hip, caused functional loss greater than that contemplated by the currently assigned 10 percent disability rating.  38 C.F.R. §§ 4.40; 4.45; DeLuca.  The VA examiner in March 2013 specifically noted regarding the bilateral hip disabilities that there were no flare-ups or complaints about the hips, no functional impairment, and no weakness in hip muscles.  Mitchell, 25 Vet. App. at 43; 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  

Conclusion: Increased Rating Claims 

The Board acknowledges the Veteran's assertions that his knees, hips and left shoulder are painful and that he should receive a higher rating for each.  The Veteran provided credible lay evidence regarding the current severity of his knees, hips, and left shoulder disorders, and a July 2009 VA mental health record noted that he was prescribed hydrocodone for severe pain.  While the VA record did not state the hydrocodone was prescribed for any of the Veteran's disabilities currently on appeal and lay assertions may support the occurrence of lay-observable events of the presence of symptoms of a disability subject to observation, none of this evidence is generally competent to address complex medical questions that require specialized knowledge and expertise.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran is competent to report his observable symptoms, such as painful motion, he is not competent to provide the specific finding that his range of motion was limited to any specific degree.  Further, VA prescribes that the use of a goniometer, as used in the VA examinations of record, is indispensable in obtaining accurate measurement of limitation of motion.  38 C.F.R. § 4.46.  The competent medical evidence found in the VA examinations of record, therefore, are the most probative in evaluating the Veteran's range of motion, as they offer specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplate the descriptions of his symptoms.  

Consideration was given to assigning disability ratings under other diagnostic codes related to the knee, hip, and shoulder.  However, as noted above, the record did not show that the Veteran's symptoms met other regulatory criteria for higher or separate disability ratings for his service-connected knee, hip, and left shoulder disabilities.  Further, the Board notes that the Veteran's major functional impairment for these disabilities is pain and that a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. section 4.14.  

To the extent that the Veteran has asserted that he warrants an initial rating in excess of 10 percent for each disability currently on appeal, the Board finds that the preponderance of the evidence for the period since the grant of service connection on February 1, 2009, supports no higher or separate ratings than the 10 percent disability ratings assigned.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against higher initial ratings.  Therefore, these claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A staged rating for either knee, either hip, or the left shoulder is also not warranted, as there is no identifiable period on appeal during which these disabilities manifested symptoms meriting a higher disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran reported daily pain, he was ambulatory and in no acute distress, with normal posture and gait and no additional limitation upon repetition due to pain, despite discomfort.  Further, even with pain the VA examiners found that he did not require an assistive device, other than a back support, or have additional limitation of motion upon repetition; did not have functional loss or impairment (with the exception of the knees noted in the March 2013 examination); and that these disabilities on appeal did not impact his ability to work.  

The Board acknowledges that the Veteran has argued that his observations should receive more probative weight than evidence provided by the VA examiners because they sometimes noted pain during range of motion measurements, but then contradicted themselves when they stated there was no pain on repetitive use.  See September 2010 VA Form 9.  However, the Board notes that the VA examiners of the knees, hips, and left shoulder never stated there was no pain on repetitive use.  They often stated rather that there was no additional limitation of motion on repetitive testing.  The RO characterized the examiners or examinations as concluding there was no pain on repetitive use, but the Board finds such is a mischaracterization of the evidence reviewed above.  The Board reiterates that while the Veteran is competent to report lay-observable symptoms, he is not competent to provide his range of motion, as the issue is medically complex and requires specialized knowledge and experience.  Therefore, the Board gives the medical evidence of record as found in the VA examination reports and not as characterized by the RO more probative weight.  

The above determinations are based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating for either knee, either hip or the left shoulder on an extraschedular basis during any period of this appeal.  38 C.F.R. § 3.321(b).  

To determine whether a claim should be referred for consideration of an extraschedular rating requires an analytical process.  First, a determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  If the rating criteria are inadequate, the Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's knee, hip and left shoulder disorders and treatment were measured against the applicable criteria as authorized by associated statutes, regulations, and case law.  Based on the detailed discussion above, the applicable schedular ratings criteria appear adequate in this case.  Therefore, the Board need not consider whether the Veteran's knee, hip and left shoulder disability picture includes exceptional factors.  The Board finds that referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for any time period since service connection was granted on February 1, 2009.  Thun v. Peake, 22 Vet. App. 111, 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) was raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the issue is not raised because during the course of this appeal the March 2013 VA examiner found that the Veteran's knee, hip and left shoulder disabilities did not impact his ability to work, although subsequently the Veteran was granted a TDIU in a March 2013 rating decision based on another service-connected disability.  



ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee DJD with exostosis, status post arthroscopic medial meniscectomy, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right knee DJD is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disorder is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left hip DJD is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right hip DJD is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


